                                                                                                        Case 2:21-cv-00053-MTL Document 10 Filed 03/16/21 Page 1 of 2



                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                              2
                                                                                                  ZOLDAN LAW GROUP, PLLC
                                                                                              3   14500 N. Northsight Blvd., Suite 133
                                                                                                  Scottsdale, AZ 85260
                                                                                              4   Tel & Fax: 480.442.3410
                                                                                              5   mzoldan@zoldangroup.com
                                                                                                  jbarrat@zoldangroup.com
                                                                                              6
                                                                                                  Attorneys for Plaintiff
                                                                                              7
                                                                                              8
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                              9
                                                                                             10                                     DISTRICT OF ARIZONA

                                                                                             11
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                                  Breanna Grigsby, an Arizona resident;           Case No. 2:21-CV-00053-MTL
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12                        Plaintiff,
                                                                                             13
                                                                                                           v.                                      NOTICE OF SETTLEMENT
                                                                                             14
                                                                                                  Citynewsandtalk.com, LLC, an Arizona
                                                                                             15   company; and Troy Warren, an Arizona
                                                                                                  resident;                                      (Assigned to the Hon. Michael T.
                                                                                             16
                                                                                                                                                             Liburdi)
                                                                                             17                        Defendants.
                                                                                             18
                                                                                             19
                                                                                                           Notice is hereby given that the parties have reached a settlement in the above
                                                                                             20
                                                                                                  captioned matter.
                                                                                             21
                                                                                             22   ///
                                                                                             23   ///
                                                                                             24
                                                                                                  ///
                                                                                             25
                                                                                                  ///
                                                                                             26
                                                                                             27   ///
                                                                                             28   ///
                                                                                                    Case 2:21-cv-00053-MTL Document 10 Filed 03/16/21 Page 2 of 2



                                                                                              1                              RESPECTFULLY SUBMITTED March 16, 2021.
                                                                                              2
                                                                                                                                           ZOLDAN LAW GROUP, PLLC
                                                                                              3
                                                                                                                                      By: /s/ Jason Barrat
                                                                                              4                                            14500 N. Northsight Blvd. Suite 133
                                                                                              5                                            Scottsdale, AZ 85260
                                                                                                                                           Attorneys for Plaintiff
                                                                                              6
                                                                                                                                           JOSEPH J. PEZZUTO II, ESQ.
                                                                                              7
                                                                                              8                                       By: /s/___________________________
                                                                                                                                           Attorney for Defendants
                                                                                              9
                                                                                             10                               CERTIFICATE OF SERVICE
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   I hereby certify that on March 16, 2021, I electronically transmitted the foregoing
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                  document to the United States District Court, District of Arizona, Court Clerk, using the
                                                                                             12
                                                                                                  CM/ECF System. All counsel of record are registrants and are therefore served via this
                                                                                             13   filing and transmittal.
                                                                                             14   /s/ Ashley Peschke
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
